ACCEPTED
                                                                              03-14-00795-CV
                                                                                      5566141
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                          6/5/2015 2:27:17 PM
June 22, 2015                                                               JEFFREY D. KYLE
                                                                                       CLERK
                          No. 03-14-00795-CV

                  Third Court of Appeals                    RECEIVED IN
                                                       3rd COURT OF APPEALS
                        at Austin                          AUSTIN, TEXAS
                                                       6/5/2015 2:27:17 PM
                                                         JEFFREY D. KYLE
                                                               Clerk

                       Jennifer Samaniego,
                             Appellant,
                                v.
                         Alieda Silguero,
                             Appellee.



                On Appeal from County Court at Law No. 2
                            of Travis County
                   Trial Court No. C-1-CV-13-004032


                     Corrected Brief of
                Appellant Jennifer Samaniego



                                    Leif A. Olson
                                     State Bar No. 24032801
                                     leif@olsonappeals.com
                                    The Olson Firm, PLLC
                                    PMB 188
                                    4830 Wilson Road, Suite 300
                                    Humble, Texas 77396
                                    (281) 849-8382
                                    Counsel for Appellant
                                    Jennifer Samaniego
                  Identity of Parties and Counsel
Plaintiff-appellant
Jennifer Samaniego     Leif A. Olson
                        State Bar No. 24032801
                        leif@olsonappeals.com
                       The Olson Firm, PLLC
                       PMB 188
                       4830 Wilson Road, Suite 300
                       Humble, Texas 77396
                       (281) 849-8382
                       Counsel on appeal
                       Anthony J. Colton
                         State Bar No. 24064564
                         acolton@coltonlawfirm.com
                       Colton Law Firm PLLC
                       301 Fair Avenue
                       San Antonio, Texas 78223
                       (210) 593-8717
                       Counsel in trial court
Defendant-appellee
Alieda Silguero        Nadia Ramkissoon
                        State Bar No. 24076635
                        nadiaramkissoon@farmersinsurance.com
                       Clark, Price & Trevino
                       1701 Directors Blvd., Suite 920
                       Austin, Texas 78744
                       (512) 445-1591
                       Counsel on appeal and in trial court




                                 1
                          Table of Contents
Identity of Parties and Counsel ............................................................ 1
Table of Contents ................................................................................ 2
Index of Authorities ............................................................................. 3
Statement of the Case .......................................................................... 5
Statement on Oral Argument ............................................................... 5
Issues Presented................................................................................... 6
Timeline of Facts ................................................................................. 7
Summary of Argument: The trial court erred in rendering summary
judgment because Samaniego pursued her case diligently. ........................ 11
Standard of Review ............................................................................ 13
Argument ........................................................................................... 13
    A. The analogous cases demonstrate that Samaniego was
       diligent. .................................................................................... 14
         1. Proulx. ................................................................................. 14
         2. NETCO v. Montemayor. ...................................................... 16
         3. Auten v. DJ Clark. .............................................................. 18
         4. Other cases. ........................................................................ 20
    B. Silguero’s cases are inapposite. ............................................... 21
Conclusion and Prayer ....................................................................... 22
Certificate of Compliance .................................................................. 23
Certificate of Service ......................................................................... 24




                                                  2
                               Index of Authorities
Cases
Auten v. DJ Clark, Inc.
  209 S.W.3d 695
  (Tex. App. – Houston [14th Dist.] 2006, no pet.)......... 12, 13, 14, 15
Butler v. Ross
   836 S.W.2d 833
   (Tex. App. – Houston [1st Dist.] 1992, no writ) ....................... 9, 16
Franklin v. Bullock, No. 03-07-00511-CV
   2008 WL 3539949 (Tex. App.– Austin Aug. 14, 2008, no pet.) 7, 14
Gant v. DeLeon
  786 S.W.2d 259 (Tex. 1990) ........................................................... 9
Hamilton v. Goodson
  578 S.W.2d 448
  (Tex. Civ. App. – Houston [1st Dist.] 1979, no writ) .................... 16
Hansler v. Mainka
  807 S.W.2d 3 (Tex. App. – Corpus Christi 1991, no writ) .............. 9
International Fidelity Ins. Co. v. State, No. 03-09-00539-CR
   2010 WL 4366910 (Tex. App. – Austin Nov. 3, 2010, no pet.) ....... 8
NETCO, Inc. v. Montemayor
  352 S.W.3d 733
  (Tex. App. – Houston [1st Dist.] 2011, no pet.) ..................10, 11, 15
Parsons v. Turley
   109 S.W.3d 804 (Tex. App. – Dallas 2003, pet. denied) ............... 16
Perry v. Kroger Stores, Store No. 119
   741 S.W.2d 533 (Tex. App. – Dallas 1987, no writ) ....................... 16
Proulx v. Wells
   235 S.W.3d 213 (Tex. 2009) ........................................ 7, 8, 9, 10, 15




                                            3
Tate v. Beal
   119 S.W.3d 378 (Tex. App. – Fort Worth 2003, pet. denied) ....... 14
Trice v. Tentzer, No. 03-99-00775-CV
   2000 WL 1125246 (Tex. App. – Austin Aug. 10, 2000, no pet.) ... 14
Valdez v. Charles Orsinger Buick Co.
   715 S.W.2d 126 (Tex. App. – Texarkana 1986, no writ) ................ 15
Valence Operating Co. v. Dorsett
   164 S.W.3d 656 (Tex. 2005) ........................................................... 7
Webster v. Thomas
  5 S.W.3d 287
  (Tex. App. – Houston [14th Dist.] 1999, no pet.) ..................... 9, 16
Statutes
Tex. Civ. Prac. & Rem. Code § 16.003 .................................... 7




                                            4
                        Statement of the Case
Nature of the case     Car accident

Trial court            Travis County Court at Law No. 2
                       Judge Eric M. Shepperd
Trial court            Samaniego sued Silguero in May 2013 for rear-
proceedings            ending her car. 1 Her attorney suffered a stroke;
                       at least four other lawyers declined to take her
                       case. 2 She finally obtained substitute counsel in
                       April 2014 and obtained substitute service six
                       weeks after that. 3

Trial court            Silguero sought summary judgment on lack-of-
disposition            diligence grounds. 4 On that motion, the trial
                       court adjudged that Samaniego take nothing. 5


                     Statement on Oral Argument

    Samaniego doesn’t believe that oral argument is necessary.




1
    CR 6–9.
2
    CR 66, 84–85.
3
    CR 24, 51; CR 44–45.
4
    CR 34–37.
5
    CR 81 (referring to claims as “dismissed with prejudice” rather than ad-
    judged).

                                     5
                  Issues Presented

A plaintiff’s attorney suffered a stroke, and she was
unable to retain new counsel for six months. Immedi-
ately after her new counsel was retained, she attempt-
ed to serve the defendant. She achieved substitute ser-
vice six weeks after her new counsel appeared.

Did the trial court err in summarily adjudging that the
plaintiff was not diligent in pursuing service?




                          6
                               Timeline of Facts

Date              Event

2 May 2011        Jennifer Samaniego is driving on IH-35 in Austin.

                  She is attempting to exit to Riverside Drive when

                  Alieda Silguero rear-ends her. 6

May 2011–         Samaniego works with Silguero and Silguero’s insur-

April 2013        er to resolve her damages claims. Those attempts fall
                  through. 7

2 May 2013        Samaniego’s attorney, acting on her behalf, files Sa-

                  maniego’s lawsuit against Silguero and asks the clerk
                  to issue a citation. 8

May 2013          A process server attempts to serve Silguero at on two

                  different occasions at two different addresses but
                  cannot find her. 9




6
    CR 20.
7
    CR 50, 84.
8
    CR 6–9, 95.
9
    CR 50, 65, 84.

                                           7
Date          Event

Oct 2013      Samaniego receives a letter from White’s office. He

              has suffered a stroke and will no longer be practicing

              law. Thomas Crosley will review White’s files and

              “may be able to take over the handling” of some of

              White’s cases, including Samaniego’s. 10

Nov 2013      Crosley tells Samaniego that he will not represent

              her. 11

Jan 2014      Samaniego contacts lawyer Robert White. He re-
              sponds that he cannot take the case and refers her to

              the State Bar. 12

Feb 2014      Samaniego contacts the State Bar and is referred to a
              lawyer whose name she cannot remember. He in-

              forms her that he will not take her case and refers her

              to the Austin Bar Association. 13




10
     CR 66.
11
     CR 85.
12
     CR 85.
13
     CR 85.

                                  8
Date              Event

Feb 2014          Samaniego contacts the Austin Bar Association (pre-

                  sumably the Lawyer Referral Service of Central Tex-

                  as) and is given the names of two lawyers. She con-

                  tacts them both. Neither will take her case. 14

Apr 2014          A family friend refers Samaniego to Anthony Colton.

                  Colton accepts her case. 15

22 Apr 2014       Colton appears in the case for Samaniego. He files an

                  amended petition that includes a request for disclo-
                  sures. He asks the clerk to issue a new citation. 16

23 Apr 2014       The clerk issues a new citation. 17

17 May 2014       The process server serves Silguero’s father (who at
                  that point is a defendant). He tells the process server

                  that the home is still Silguero’s permanent address

                  but she is currently living elsewhere. 18




14
     CR 85.
15
     CR 85.
16
     CR 16 (appearance), 11–15 (amended petition), 19–23 (corrected amended pe-
     tition), 18 (request for new citation).
17
     CR 25.
18
     CR 26, 28.

                                       9
Date               Event

3 June 2014        The process server files the return of service for Sil-

                   guero’s father. Samaniego moves for substitute ser-

                   vice. 19

6 June 2014        The trial court orders that Silguero can be served

                   through substitute service. 20

16 June 2014 The process server serves Silguero. 21

26 June 2014 Silguero answers and moves for summary judg-

                   ment. 22 The sole basis for her motion is that the
                   “eleven[-]month delay” between filing and service

                   “establishes, as a matter of law, a lack of due dili-

                   gence.” 23 She sets a hearing for October 13. 24
6 Oct 2014         Samaniego files her opposition to the summary-

                   judgment motion. 25

13 Oct 2014        The trial court hears the motion. 26




19
     CR 25–26 (return of service), 27–29 (motion for substitute service).
20
     CR 32.
21
     CR 45.
22
     CR 33–37.
23
     CR 36.
24
     CR 48.
25
     CR 49– 56.
26
     See CR 70.

                                         10
Date              Event

17 Nov 2014       Samaniego moves to set her case for trial on the jury

                  docket. 27

18 Nov 2014       The trial court summarily adjudges that Samaniego

                  take nothing. (It refers to this judgment as a “dis-

                  miss[al] with prejudice.”) 28

                  Samaniego requests findings of fact and conclusions

                  of law. 29

4 Dec 2014        Samaniego moves to reconsider the trial court’s
                  summary judgment. 30

16 Dec 2014       Samaniego files her notice of appeal and a notice of

                  past-due findings of fact and conclusions of law. 31

                         Summary of Argument:
     The trial court erred in rendering summary judgment because
                 Samaniego pursued her case diligently.

     Silguero and her insurer knew that Samaniego had a claim against

them for the injuries she received from Silguero in the car wreck. For

two years after the wreck, Samaniego worked to coax payment out of




27
     CR 73.
28
     CR 81.
29
     CR 79.
30
     CR 82– 86.
31
     CR 88, 90.

                                      11
them to compensate her for her injuries. It was only when the statute

of limitations had almost run and she still had not been paid and that

she hired a lawyer.

   Samaniego did not idle while Silguero went carefree along her way.

The very day that she filed her lawsuit, she had a citation issued. Two

attempts at two different addresses were made to serve Silguero with

that citation within the same month. Once Samaniego received word

that her attorney’s successor would not take her case, she contacted
other lawyers, lawyer referral services, and lawyers whose names she

was given by those services. When she finally found a lawyer to take

her case, that lawyer requested a new citation the very day that he ap-
peared on her behalf. He then had a process server attempt service,

requested and received permission to use substitute service, and

served Silguero within the span of six weeks.

   Litigation is an unusual circumstance for almost all clients — and it

is the rare client indeed who must navigate the black-swan occurrence

that is the debilitation of her attorney by a stroke. Under the circum-

stances — an intractable insurer, an incapacitated attorney, repeated

attempts to find a replacement — Samaniego exercised reasonable dil-

igence. At the very least, reasonable minds can differ: When Sama-

niego’s attorney was felled by a traumatic brain injury, did she dili-

gently pursue her case when the lawyer who finally agreed to represent

her, after several other lawyers declined, obtained citation, permission

                                  12
for substitute service, and substitute service all within six weeks of his

appearance?

     A reasonable juror could answer “yes.” The trial court erred, and

Court should reverse.

                               Standard of Review

     The court reviews a grant of summary judgment — here, on limita-

tions — de novo. 32 It takes as true all evidence in favor of the claimant

and, when undisputed evidence is susceptible of multiple inferences, it

indulges all reasonable inferences, and resolves all doubts, in the

claimant’s favor. 33

                                     Argument

     Statutes of limitations bar lawsuits by a plaintiff who doesn’t im-

plead a defendant within a specified period. In this personal-injury

suit, that period is two years. 34 Service relates back to the filing date

and defeats a limitations defense if she is diligent in attempting to

serve the defendant. 35 That diligence is generally a question of fact:

Given the circumstances, did the plaintiff act like a reasonably prudent



32
     See Franklin v. Bullock, No. 03-07-00511-CV, 2008 WL 3539949 at *1 (Tex.
     App.– Austin Aug. 14, 2008, no pet.), citing Valence Operating Co. v. Dorsett,
     164 S.W.3d 656, 661 (Tex. 2005).
33
     Id., citing Valence, 164 S.W.3d at 661.
34
Tex. Civ. Prac. & Rem. Code § 16.003.
35
     Proulx v. Wells, 235 S.W.3d 213, 215 (Tex. 2009).

                                          13
person? 36 A plaintiff’s diligence is missing “as a matter of law only

when a delay in service is ‘unexplained or patently unreasonable.’” 37

     Diligence — not the mere passage of time — is the question. Sil-

guero, though, sought summary judgment only on the basis of an

“eleven month delay” between filing and service, “which conduct es-
tablishes, as a matter of law, a lack of due diligence.” 38 The circum-

stances surrounding that delay belie that contention and cannot sup-

port the trial court’s ruling. The summary judgment must be reversed.

A. The analogous cases demonstrate that Samaniego was dili-
   gent.

     1. Proulx.

     The Supreme Court’s opinion in Proulx v. Wells establishes the

framework the courts must use to answer questions about diligence.
Whether a plaintiff was diligent is generally a question of fact, and

courts must examine “the time it took to secure citation, service, or

both, and the type of effort or lack of effort the plaintiff expended in
procuring service.” 39 The plaintiff there took nine months to serve the

defendant, and the defendant contended that that period, and inde-



36
     Id. at 216.
37
     Intl. Fidelity Ins. Co. v. State, No. 03-09-00539-CR, 2010 WL 4366910 at *2
     (Tex. App. – Austin Nov. 3, 2010, no pet.), citing Proulx, 235 S.W.3d at 216.
38
     CR 36.
39
235 S.W.3d at 216.

                                        14
pendent gaps within it — particularly a nine-month gap between the

plaintiff’s learning that he had the wrong address and hiring a private

investigator to find the right one — disproved diligence as a matter of

law. 40 The Supreme Court disagreed: “that some periods of time

elapsed between service efforts does not conclusively demonstrate
that [the plaintiff] was not exercising diligence in his efforts to locate

[the defendant].” 41

     Here, Silguero urged the trial court to grant judgment nearly on the
basis of the passage of time with no analysis of the reasons the time

was passing without service. That contradicts the Supreme Court’s

framework for determining diligence. Indeed, the Court cited four

counterexamples of delays that did constitute a lack of diligence as a

matter of law. Those counterexamples — no explanation for thirty-

eight months of delay; four months of no effort to have citation issued;
five-and-a-half months of unexplained inactivity; five-month gap be-

tween filing suit and requesting service — are nothing like Sama-

niego’s situation. 42 Samaniego’s attorney was incapacitated, and she



40
235 S.W.3d at 216–217.
41
     Id. at 217.
42
     Id., citing Gant v. DeLeon, 786 S.W.2d 259, 260 (Tex. 1990) (38 months);
     Webster v. Thomas, 5 S.W.3d 287, 291 (Tex. App. – Houston [14th Dist.] 1999,
     no pet.) (no effort); Butler v. Ross, 836 S.W.2d 833, 836 (Tex. App. – Houston
     [1st Dist.] 1992, no writ) (inactivity); Hansler v. Mainka, 807 S.W.2d 3, 5 (Tex.
     App. – Corpus Christi 1991, no writ) (not requesting service).

                                          15
nonetheless continued to pursue her case. Unlike the plaintiffs in the

Supreme Court’s Proulx counterexamples, Samaniego raised a fact is-

sue about her diligence. The Court should reverse.

     2. NETCO v. Montemayor.

     The gaps here are similar to gaps that the First Court of Appeals

analyzed in NETCO v. Montemayor. 43 There, Montemayor sued

NETCO in April 2007 but did not serve it until April 2008. During

May and June, Montemayor made four attempts at service. From mid-

June until limitations expired in December, she made no further at-
tempts. In January, she asked the Department of Insurance to serve

NETCO but was told that title insurers need not register with the de-

partment. NETCO amended its registered-agent statement in mid-
February; Montemayor hired a process server on March 31 to attempt

service, and was told that same day that the agent was no longer at the

address given to the Secretary of State. A process server unsuccessful-
ly tried to serve NETCO’s president personally in Illinois the next

day. Montemayor finally served NETCO on April 15 by substituted

service. 44

     An almost six-month-long gap separated Montemayor’s fourth at-

tempt at service from her inquiries to the Department of Insurance.



43
     352 S.W.3d 733 (Tex. App. – Houston [1st Dist.] 2011, no pet.).
44
352 S.W.3d at 740.

                                         16
Roughly three months more separated those inquiries from her next

attempt at service. Despite this nine-month gap, the First Court af-

firmed a jury finding that Montemayor had been diligent. 45 Likewise,

Samaniego had a gap of almost six months between her four attempts

at service and her next inquiries. The only difference is that Sama-

niego was asking after lawyers to replace her stroke-stricken attorney

— looking to replace the agent who was knowledgeable about and re-

sponsible for effecting service. And more, just as Montemayor ob-
tained substitute service within two months after discovering how the

defendant could be served, Samaniego’s new counsel needed only six

weeks to move from a requested citation to substituted service.
     A year between filing and service, including a nine-month gap, was

not so long as to show lack of diligence as a matter of law. Indeed, the

First Court held that evidence was sufficient to demonstrate that the
plaintiff had been diligent. Here, Samaniego has been similarly dili-

gent. And here, the Court should find, as the First Court did, that the

plaintiff’s diligence is a disputed question of fact to be submitted to

the jury. The Court should reverse.




45
     Id. at 741.

                                   17
     3. Auten v. DJ Clark.

     The Fourteenth Court, too, has found fact issues on diligence in

similar situations. The plaintiff in Auten v. DJ Clark filed her suit

three days before limitations ran on her claim. 46 A process server at-

tempted service multiple times over the next few weeks. Shortly
thereafter, the only legal assistant for the plaintiff’s attorney, who was

responsible for maintaining the attorney’s files, fell into a coma and

died. The attorney himself then developed a life-threatening infection

and was unable to work for several weeks. By the time the attorney had

hired a new assistant and could return to work, it was five months after

the case had been filed. 47

     The trial court found a lack of diligence as a matter of law, and the

Fourteenth Court reversed. The defendants argued that the failures of

the plaintiff’s attorney and his staff did not excuse the plaintiff’s duty
to diligently ensure that the defendants were served. The court had

none of it:

          The legal assistant and counsel obviously did not aban-
          don the substituted service through mere inaction con-
          sidering they were both incapacitated during some of
          this period. We recognize counsel did not explain the
          steps he took to ascertain the status of his cases while



46
     Auten v. DJ Clark, Inc., 209 S.W.3d 695, 699 (Tex. App. – Houston [14th
     Dist.] 2006, no pet.).
47
     Id. at 701–702.

                                     18
          he was not incapacitated and exactly when he learned
          the status of this case. Nonetheless, he experienced
          two unusual hardships during this period. We can rea-
          sonably infer that it would take some time for an attor-
          ney to resume the normal operation of a law practice
          after his only assistant lapses into a coma and subse-
          quently dies and after he has been incapacitated due to
          a serious illness. 48

The court also rejected arguments that snafus in the clerk’s office,
which delayed service by another seven months, showed a lack of dili-

gence. 49

     Here, the delay was due to the (apparently permanent) incapacita-
tion of the attorney himself. This required a review of all of his case

files by another lawyer – a lawyer who declined to take Samaniego’s

case. Once Samaniego was aware that her attorney could no longer
represent her and that his successor would not represent her, she

sought new counsel. She repeatedly sought new counsel. And once she

had located a new attorney, her case went from issuance of new cita-
tion to substituted service within six weeks. The total time from the

successor’s rejection of Samaniego’s case to substituted service upon

Silguero was less time in the clerk-office delay by itself in Auten.




48
     Id. at 703.
49
     Id. at 704–705.

                                    19
     The Fourteenth Court found a fact issue about a plaintiff’s dili-

gence when service was delayed for a year because of complications

that began with illness and death in the attorney’s office. Here, service

was delayed for slightly more than a year because of complications that

began with permanent, incapacitating illness in the attorney’s office.

This created a fact issue in Auten. It creates a fact issue here, too. The

Court should reverse.

     4. Other cases.

     These aren’t the only cases finding a fact issue. For example:

        • This Court reversed a summary judgment because a plaintiff
          raised a fact issue on diligence when they described the ef-
          forts they made to locate the defendants during the nine
          post-filing months passed without service. 50

        • This Court also reversed a summary judgment because a
          plaintiff raised a fact issue on diligence when three months
          passed between suit and service, including a no-activity gap
          of roughly a month. 51

        • The Fort Worth Court of Appeals reversed a summary
          judgment because there was a fact issue on diligence when
          three months passed between suit and service. 52



50
     Trice v. Tentzer, No. 03-99-00775-CV, 2000 WL 1125246 at *3–4 (Tex. App. –
     Austin Aug. 10, 2000, no pet.).
51
     Franklin 2008 WL 3539949 at *3.
52
     Tate v. Beal, 119 S.W.3d 378, 381–382 (Tex. App. – Fort Worth 2003, pet. de-
     nied).

                                       20
        • The Texarkana Court of Appeals reversed a summary judg-
          ment because there was a fact issue on diligence when mix-
          ups at the attorney’s office resulted in an unpaid citation fee
          which, in turn, resulted in a defendant that was not served
          for eight months. 53

     There are, of course, more. But as these cases — like Proulx,

NETCO, and Auten — show, a plaintiff with a reasonable explanation

for a delay in service has established a fact issue about her diligence.

Samaniego has a reasonable explanation. He has established a fact is-
sue about her diligence. The Court should reverse.

B. Silguero’s cases are inapposite.

     Silguero cited a handful of cases to the trial court to support her

claim that Samaniego didn’t act appropriately. But none of those cases

are comparable. In particular, none of them ask what a prudent person

would do when her lawyer suffers an incapacitating stroke. But more

generally, those cases involved an absolute absence of activity for

months — sometimes years — after the case was filed. Samaniego was
not that somnolent. Silguero’s cases (discussed in the order that they

appear in her motion) 54 are inapplicable. The plaintiff in:




53
     Valdez v. Charles Orsinger Buick Co., 715 S.W.2d 126, 127–28 (Tex. App. –
     Texarkana 1986, no writ).
54
     CR 36–37.

                                      21
        • Perry v. Kroger sued the day before limitations expired but
          took no action to serve until eight months later. 55

        • Parsons v. Turley unilaterally decided not to request or serve
          citation so he could propose a settlement to the defendant. 56

        • Webster v. Thomas sought a citation from the wrong clerk’s
          office for three months, sent the citation to the wrong con-
          stable, and waited two more weeks to send a citation to the
          correct constable when he was told of the mistake. 57

        • Hamilton v. Goodson waited for more than six months to have
          a citation issued and gave no explanation for the delay. 58

        • Butler v. Ross received a citation but did nothing to serve it
          for five and half months. 59

None of these situations mirror Samaniego’s. None of these plaintiffs’

actions mirror Samaniego’s. Samaniego raised a fact issue on her dili-
gence. The trial court’s summary judgment was erroneous, and the

Court should reverse.

                            Conclusion and Prayer

     The Court should reverse judgment and remand to the trial court.




55
     Perry v. Kroger Stores, Store No. 119, 741 S.W.2d 533, 535 (Tex. App. – Dallas
     1987, no writ).
56
     109 S.W.3d 804, 808–10 (Tex. App. – Dallas 2003, pet. denied).
57
5 S.W.3d at 290–292.
58
     578 S.W.2d 448, 449 (Tex. Civ. App. – Houston [1st Dist.] 1979, no writ).
59
836 S.W.2d at 836.

                                        22
   Samaniego prays for that reversal and remand and for all other re-

lief to which she may be entitled.

                                      Respectfully submitted,
                                      The Olson Firm, PLLC
                                      /s/ Leif A. Olson
                                      Leif A. Olson
                                       State Bar No. 24032801
                                       leif@olsonappeals.com
                                      PMB 188
                                      4830 Wilson Road, Suite 300
                                      Humble, Texas 77396
                                      Counsel for appellant
                                      Jennifer Samaniego

                      Certificate of Compliance
   This Corrected Brief of Appellant Jennifer Samaniego was prepared
with Microsoft Word 2013. According to that program’s word-count
function, the sections covered by Texas Rule of Appellate Procedure
9.4(i)(1) contain 3,038 words.

                                      /s/ Leif A. Olson




                                     23
                        Certificate of Service
    On June 5, 2015, in accordance with Texas Rule of Appellate Pro-
cedure 9.5(b), I served a copy of this Corrected Brief of Appellant Jen-
nifer Samaniego and its Appendix on counsel for appellee Alieda Sil-
guero by e-filing:
Nadia Ramkissoon
nadiaramkissoon@farmersinsurance.com
Clark, Price & Trevino
1701 Directors Blvd., Suite 920
Austin, Texas 78744
(512) 445-1591
                                /s/ Leif A. Olson




                                  24
               No. 03-14-00795-CV

       Third Court of Appeals
             at Austin


            Jennifer Samaniego,
                  Appellant,
                     v.
              Alieda Silguero,
                  Appellee.



     On Appeal from County Court at Law No. 2
                 of Travis County
        Trial Court No. C-1-CV-13-004032


Appendix of Appellant Jennifer Samaniego




                         Leif A. Olson
                          State Bar No. 24032801
                          leif@olsonappeals.com
                         The Olson Firm, PLLC
                         PMB 188
                         4830 Wilson Road, Suite 300
                         Humble, Texas 77396
                         (281) 849-8382
                         Counsel for
                         Appellant Jennifer Samaniego
                                             CAUSE NO. C-l-CV-13-004032


          JENNIFER SAMANIEGO,                             §            IN THE COUNTY COURT
                 Plaintiff,                               §
                                                          §
                                                          §            AT LAW NUMBER TWO
          VS.                                             §
                                                          §
          ALIEDA SILGUERO,                                §
                       Defendant.                         §            TRAVIS COUNTY, TEXAS



                                                      ORDER


                    The Court conducted a hearing on Defendant's Motion for Summary Judgment

           and, after considering the Motion, Plaintiff's Opposition to the Motion, the pleadings in

          this case, and the arguments of counsel, the Court is of the opinion that the Motion, in all

          respects, should be granted.

                    It is therefore ORDERED, ADJUDGED, AND DECREED that Defendant's

           Motion for Summary Judgment is GRANTED, and all claims against Defendant Alieda

           Silguero in this matter are dismissed with prejudice.

                    SIGNED onthis the 18th day ofNovember, 2014.



 IIIIIIIIIIIIIIIIIIIIIINIIllllllllllllllllllllll
000924006




                                                                                                    '"'S3




                                                                                                            V